In a proceeding to judicially settle the account of the executors of a decedent’s estate, the widow of one of the decedent’s legatees appeals from an order of the Surrogate’s Court, Queens County, dated January 2, 1963, which granted her motion to the extent of directing that, pursuant to section 263 of the Surrogate’s Court Act, the executor-accountants shall submit to examination as to all matters relating to their administration of the estate. The appellant contends, inter alla, that the Surrogate erred in that the order, as signed by him, is inconsistent with the decision of the predecessor Surrogate, granting her motion to examine the executors pursuant to other statutes (Surrogate’s Ct. Act, § 316; former Civ. Prac. Act, § 288). Order affirmed, without costs, and proceeding remitted to the Surrogate’s Court, Queens County, for the entry of an order fixing the appropriate dates and place for the examination and fixing the date for the filing of objections to the account. Ho opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.